United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-21
Issued: May 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 1, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ nonmerit decision dated October 17, 2006 which denied her request for
reconsideration. Because more than one year has elapsed from the last merit decision dated
March 1, 2006 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without conducting further merit review.
FACTUAL HISTORY
On November 28, 2005 appellant, then a 56-year-old letter carrier, filed an occupational
disease claim stating that she developed “knee problem” in the performance of duty. She
attributed her knee condition to lifting, kneeling, pulling, standing and carrying mail for more

than 20 years. Appellant first realized her condition was related to her employment in
February 2005. She did not stop work.
In support of her claim, appellant submitted a magnetic resonance imaging (MRI) scan
report from Dr. Kenneth Krone, a Board-certified radiologist, who diagnosed degenerative
changes in the right knee medial compartment and lateral meniscus as well as a possible
intrasubstance tear of the medial meniscus. She provided a description of her letter carrier duties
and a statement attributing her knee condition to an accepted back condition. Appellant
submitted documents relating to a lumbar condition, for which she filed a separate claim.1 On
July 15, 2004 Dr. Brian Clague, a Board-certified neurosurgeon, noted that appellant had
returned to work after sustaining an accepted back strain in 1999. In an October 15, 2004
surgical report, Dr. Clague noted that appellant underwent a bilateral hemilaminotomy. In an
October 26, 2004 follow-up report, he indicated that appellant was recovering well and that her
symptoms seemed to have improved. In a November 30, 2004 report, Dr. Clague noted
appellant’s lumbar decompression and complaints of intermittent leg pain, which he attributed to
inactivity.
In a May 31, 2005 report, Dr. Clague noted appellant’s complaints of episodic pain in her
right knee and persistent pain in her left knee. On examination, he found that appellant’s right
knee was slightly larger than her left knee and that both knees exhibited tenderness. Dr. Clague
explained that appellant’s right knee tenderness was located along the right medial surface,
lateral to the inferior patella, and that her left knee tenderness was concentrated on the outer
surface of the lateral tibial plateau. He noted that she had full range of motion of the knees and
an unremarkable gait. Dr. Clague did not provide a specific diagnosis but recommended an MRI
scan to rule out a possible serious knee condition.
By decision dated March 1, 2006, the Office denied appellant’s occupational disease
claim on the grounds that she had not established a causal relationship between the accepted
work-related events and her knee condition.
Subsequent to the Office’s decision, appellant submitted an April 14, 2006 chest x-ray
report from Dr. Terril Efird, a Board-certified diagnostic radiologist, noting no acute pulmonary
disease. In an undated appeal form received by the Office on September 25, 2006, she requested
reconsideration.
By decision dated October 17, 2006, the Office denied appellant’s request for
reconsideration without a merit review on the grounds that she had not articulated a new factual
or legal argument or presented new and relevant evidence.
LEGAL PRECEDENT
Under section 8128 of the Federal Employees’ Compensation Act, the Office has
discretion to grant a claimant’s request for reconsideration and reopen a case for review of the
merits. Section 10.606(b)(2) of the implementing federal regulations provides guidance for the

1

The lumbar claim, No. 131184867, is not before the Board on the present appeal.

2

Office in using this discretion.2 The regulations provide that the Office should grant a claimant
merit review when the claimant’s request for reconsideration and all documents in support
thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”3
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.4 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.5
ANALYSIS
The Board finds that the Office properly denied appellant’s request for reconsideration
without conducting further merit review. Appellant did not meet one of the above-listed three
regulatory criteria for reopening her claim. Appellant’s request for reconsideration consisted
only of an undated appeal form on which she checked a box indicating that she sought
reconsideration. She neither asserted that the Office misapplied or misinterpreted a specific
point of fact or law nor advanced a new and relevant legal argument. Accordingly, she did not
meet either of the first two criteria for a merit review.
Appellant also has not provided new and relevant evidence.6 Following the Office’s
March 1, 2006 decision, appellant submitted an April 14, 2006 chest x-ray from Dr. Efird.
However, this report does not constitute new and relevant evidence sufficient to warrant further
merit review because it addresses a potential pulmonary condition, not the right knee condition
which is the issue of the instant claim. Dr. Efird’s chest x-ray is not relevant to the issue of
2

20 C.F.R. § 10.606(b)(2) (1999).

3

Id.

4

20 C.F.R. § 10.608(b) (1999).

5

Annette Louise, 54 ECAB 783 (2003).

6

On appeal, appellant submitted additional medical evidence. The Board, however, notes that it cannot consider
this evidence for the first time on appeal because the Office did not consider this evidence in reaching its final
decision. The Board’s review is limited to the evidence in the case record at the time the Office made its final
decision. 20 C.F.R. § 501.2(c).

3

whether appellant sustained a work-related knee condition and does not constitute a basis for
reopening her claim for a review of the merits. The Board finds that the Office properly denied
appellant’s request for reconsideration as appellant has not met the three regulatory criteria
warranting a merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without conducting a merit review.
ORDER
IT IS HEREBY ORDERED THAT the October 17, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 23, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

